Citation Nr: 0529626	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
claimed neck injury.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for residuals of a 
claimed concussion, to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from March 1951 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  

In June 2005, a hearing was held before the undersigned at 
the RO.  


FINDINGS OF FACT

1.  There is no medical evidence showing the veteran 
currently has a chronic neck disability, and there is no 
persuasive evidence indicating that the claimed condition is 
related to his military service.

2.  There is no medical evidence showing the veteran 
currently has a psychiatric disability, and there is no 
persuasive evidence indicating that the claimed condition is 
related to his military service.

3.  There no persuasive evidence indicating that the claimed 
headaches are related to veteran's military service, to 
include the alleged brain concussion.


CONCLUSIONS OF LAW

1.  The veteran did not incur a chronic neck disorder as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The veteran did not incur a psychiatric disorder as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  The veteran did not incur residuals of a concussion, to 
include headaches, as a result of his military service.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's two-
volume VA claims folder, which includes, but is not limited 
to:  service medical records; the veteran's contentions, 
including those presented at a hearing before the Board in 
June 2005; VA examination reports dated in 1955, 1987, and 
2000; VA records for outpatient treatment; various private 
medical records for treatment received since 1959; and lay 
statements.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.  The Board also notes that 
there is extensive treatise evidence in the file concerning a 
claim for service connection for reflex sympathetic 
dystrophy, but since the veteran did not disagree with the 
denial of that claim, that evidence is irrelevant to the 
issues at hand.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or headaches.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of chronic neck or psychiatric disorders, or 
residuals of a brain concussion, to include headaches, are 
factually shown during service.  The Board concludes they 
were not.  At no time during service did the veteran complain 
of any neck-related symptoms or headaches.  Although he 
related a history of incurring a concussion during service, 
leaving aside the credibility of that history, the service 
medical records do not indicate that the veteran had any 
residuals from that alleged concussion.  The veteran was 
referred for a psychiatric evaluation during service (because 
of his continued complaints of pain), and the psychiatrist 
concluded in March 1954 that the veteran had some psychogenic 
factors in reaction to his orthopedic condition, but this was 
minimal, secondary, and reactive.  No psychiatric disorder 
was diagnosed, and it was concluded that there was no need 
for psychiatric intervention or further recommendation.  The 
Medical Board examination report from January 1955 shows no 
findings of neck disability, and examination of the spine was 
normal.  There were no notations of headaches, and the 
neurologic and psychiatric examinations were normal.  
Therefore, based on lack of relevant complaints concerning 
the neck or headaches, lack of diagnosis of a chronic neck or 
headache disability, lack of medical opinion that the veteran 
had residuals from the alleged concussion, and explicit 
ruling-out of the presence of a psychiatric disorder, the 
evidence clearly shows that none of the claimed conditions 
were factually present during service.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Degenerative conditions such as 
arthritis can be service-connected on such a basis, as can a 
psychotic disorder.  However, the first showing of cervical 
spine arthritis was many years after the veteran's discharge 
from service, and he has not been diagnosed with a psychotic 
disorder.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
veteran reports continuity of post-service symptoms, the 
Board finds his allegations to be of limited probative value.  
The file contains records from private treatment the veteran 
received after service, beginning with a 1959 Medical 
History, and including several treatment records between the 
1960s and 1980s.  There are also reports of VA examinations 
conducted in 1955 and 1987.  Every one of these records shows 
no pertinent past medical history concerning the claimed 
conditions, no relevant abnormalities upon physical 
examination, and no complaints from the veteran concerning 
his neck, psychiatric condition, or headaches.  

When he underwent VA examination in 1955, the veteran did not 
state that he hurt his neck in the motor vehicle accident 
during service, nor did he raise any complaints concerning 
his neck, psychiatric symptoms, or headaches.  Moreover, 
there is the medical history the veteran completed in 1959, 
wherein he denied having any injury other than the tibia 
fracture he reported, and denied having any nervous or mental 
illness, and stated that he knew of no physical defects or 
diseases that he had at that time.  These two documents, more 
contemporaneous in time to service than any other medical 
evidence, are extremely probative evidence against the 
claims.

Despite seeking treatment for a variety of ailments from the 
1960s until the 1980s, the veteran never reported a history 
of chronic neck, psychiatric, or headache related complaints.  
After incurring head trauma in July 1964, the veteran denied 
having headaches or complaints of any kind.  It is reasonable 
to assume that if he had, in fact, been having chronic 
headaches ever since the in-service motor vehicle accident in 
1951, as he now contends, he would have stated that he had 
been having headaches for the prior 13 years.  When he began 
to seek treatment for emotional problems in 1980, he never 
related a history of having chronic psychiatric problems 
since 1951, and, in fact, related his symptoms had recently 
begun.  In light of the clear denials from the veteran of 
continuity of symptomatology, along with the normal physical 
examinations conducted on numerous occasions between 1955 and 
the 1980s, and the lack of any relevant history reported 
between 1955 and the 1980s, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

It must first be noted that it does not appear the veteran is 
currently diagnosed with a chronic neck disorder or with a 
psychiatric disorder.  The last medical evidence in the file 
concerning his neck is dated in 1996, and he testified that 
he is not currently seeking any treatment for his complaints 
of neck pain and stiffness.  Complaints such as those, 
standing alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  As for his psychiatric claim, the last 
medical evidence in the file concerning treatment for such 
symptoms is dated over twenty years ago.  The veteran 
testified that he is currently seeking treatment from a 
psychologist.  

The Board will assume, without accepting such, that any 
current records from a psychologist would show diagnosis of a 
psychiatric disorder (although it must be noted that the 
veteran did not testify a diagnosis had ever been rendered).  
The Board will also assume, without accepting such, that the 
veteran currently has a chronic neck disorder, since x-rays 
in 1985 showed degenerative changes in the cervical spine, a 
condition that would arguably still be present.  The VA 
examiner in 2000 diagnosed chronic headaches, so the Board 
will also assume such a condition is currently shown.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between any of the current or 
claimed disabilities and military service.

With respect to the claimed neck condition, the evidence 
shows diagnosis of degenerative changes in the cervical spine 
in 1985, but no medical professional has ever related this to 
the appellant's military service.  [The Board notes there was 
a complaint of neck stiffness in 1972, but no diagnosis of a 
cervical spine disorder was rendered at that time.]  In 1996, 
Dr. Hooshmand stated that the veteran's motor vehicle 
accident during service in 1951 caused "damage to the lower 
cervical spine."  Dr. Hooshmand did not, however, diagnose a 
chronic cervical spine disorder, but was, at that time, 
evaluating the veteran for claimed problems with his hands.  
As noted above, the veteran did not appeal the denial of 
service connection for reflex sympathetic dystrophy.

Even if the Board were to accept Dr. Hooshmand's statement as 
attempting to relate some current cervical spine condition to 
the veteran's in-service motor vehicle accident, the 
statement is not persuasive.  The evaluation Dr. Hooshmand 
performed at the time he provided that opinion did not 
include any tests concerning the cervical spine upon which he 
could diagnose actual cervical spine damage.  No x-rays were 
done, and no other testing such as MRI or EMG was done.  More 
importantly, though, Dr. Hooshmand's conclusion that the 
veteran incurred injury to the cervical spine during service 
was based strictly on the history of such an injury given to 
him by the veteran.  In 1997, the RO asked Dr. Hooshmand if 
he could identify any records showing injury to the cervical 
spine in 1951.  He replied, "No."  The history the veteran 
provided Dr. Hooshmand is simply unsupported by the evidence.  
Not only do the service medical records concerning the 1951 
motor vehicle accident or the subsequent hospitalizations for 
the injuries he received to the leg show any complaints or 
abnormal findings concerning the cervical spine, but at no 
time prior to this 1996 visit to Dr. Hooshmand did the 
veteran ever report incurring such an injury.  It must also 
be noted that there is medical evidence dated in October 1968 
indicating that the veteran was involved in a car accident, 
after which he complained of neck pain, and a diagnosis of 
possible whiplash injury was given.  

The fact that Dr. Hooshmand accepted the veteran's statement 
as to the relationship between his complaints of neck pain 
and a reported in-service injury is irrelevant because, in 
this case, for the reasons discussed above, the Board 
concludes that the veteran's reported history is not credible 
and not probative evidence.  The probative value of a medical 
opinion is significantly lessened to the extent it is based 
on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  The Board is not required to accept medical 
opinions that are based solely on recitation of history, such 
as these.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

As for the claimed psychiatric disorder, again, even if the 
Board were to accept that the veteran currently has such a 
disorder, no medical professional has ever related it to the 
appellant's military service.  The medical evidence does not 
show treatment or diagnosis of psychiatric problems until 
1980 - 25 years after service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  At that time, the veteran reported numerous 
emotional difficulties due to work situations (not getting 
positions he wanted or not getting promoted) and personal 
situations (impotency, failed marriage).  He never stated 
that he suffered from psychiatric upset following the in-
service motor vehicle accident in 1951 or that he had had 
such problems since. Although the veteran testified that he 
is now seeing a psychologist, Dr. Bocknogger, he also stated 
that no medical professional has ever stated his emotional 
problems are due to his military service.

As for the claimed residuals of a concussion, the first item 
that must be noted is there is no contemporaneous evidence 
showing the veteran suffered a concussion as a result of the 
motor vehicle accident in December 1951.  The emergency room 
records indicate that he was hit by a car at approximately 
10:20 p.m., and he was in the emergency room by 10:45 p.m., a 
mere 25 minutes later.  There is no indication that anyone 
accompanied him, so it could be assumed the information 
contained in that report was obtained directly from the 
veteran.  Diagnoses included slight shock, which, in order 
for a physician to render, must have been based on 
observation of the veteran's emotional state and ability to 
respond to questioning.  At 11:00 p.m., he was transferred by 
ambulance to the military facility, where he was subsequently 
hospitalized and underwent surgery for his leg injury.  Those 
records do not indicate that he had a concussion or that he 
was unconscious.

Despite this, the veteran gave a history when later 
hospitalized during service that he had had a concussion and 
had been unconscious for 8 hours following the motor vehicle 
accident.  Clearly, the veteran does not have the medical 
expertise to diagnose a concussion.  However, regardless, 
even if the Board were to accept that he did incur some type 
of head trauma when being hit by a car, even if it did not 
render him unconscious, the fact remains that no medical 
professional has stated that any of the veteran's current 
complaints, to include his complaints of headaches, are a 
residual of that claimed head injury.  The VA examiner in 
2000 diagnosed chronic headaches based on the veteran's 
statements of having headaches ever since the accident in 
1951.  That history is not supported by any of the medical 
evidence dated between the VA examination in 1955 and the 
time the veteran filed his claim for VA compensation.  The 
veteran never reported having chronic headaches to any of his 
medical providers.  The VA examiner did not state the 
headaches were a result of the claimed head injury, and the 
veteran testified that no medical professional has ever told 
him such.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that he has neck and 
psychiatric disorders, and residuals of a concussion, to 
include headaches, as a result of his military service.  
There is not an approximate balance of evidence.  There is 
evidence not favorable to the claim that is of more probative 
value than the favorable evidence, and it is not error for 
the Board to favor certain evidence.  The weight to be 
accorded the medical evidence must be determined by the 
quality of it and not by quantity.  As noted above, while the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
January 2001.  Since the letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal and the statement of the case (SOC), he 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the September 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's 2001 letter did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession).  However, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to the claims.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the VCAA 
letter.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.  In fact, in August 2000, 
in response to development letters that pre-dated the VCAA, 
the veteran stated that he did "not possess any further 
information to support [his] claim."

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.


The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case, since the denial of the claims on appeal occurred in 
October 2001. 

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service medical records 
are in the file.  The Board notes here that the veteran seems 
to feel his service medical records are incomplete and that 
his records were destroyed by a fire at the National 
Personnel Records Center (NPRC).  He bases this belief on 
responses to requests for records to NPRC which indicated 
that if his records were there in 1973, they were destroyed.  
The fact is, however, that his service medical records have 
been in VA's possession since his discharge from service.  
The records appear complete, with enlistment and separation 
examinations, and various hospitalization records and 
consultation reports.

The file contains the post-service private and VA treatment 
records identified by the veteran.  He reported that some 
private treatment records were unavailable due to the length 
of time that had passed since he received the treatment, so 
it is clear efforts to obtain the records would be futile.  
The appellant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  He testified that he received post-service 
treatment from several providers, but was unable to recall 
their names.


The Board is aware that the veteran testified in June 2005 
that he had recently begun treatment with a psychologist, and 
those records have not been obtained. However, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  As discussed in more detail above, what is 
relevant with respect to this claim is whether there is any 
relationship between the post-service psychiatric disorder 
and the veteran's military service.  The veteran explicitly 
testified that no medical professional has told him such a 
relationship exists, so it clear the current treatment 
records would do no more than, at most, show a current 
diagnosis and the veteran's reported history.  The Board has 
accepted that he has a current diagnosis for the purposes of 
this decision, but since the current records would not show a 
nexus between the current condition and service, by the 
veteran's own admission, then they are not relevant, since 
they would be of no consequence to this decision.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

VA has not obtained opinions as to whether the claimed neck, 
psychiatric, and concussion residual conditions can be 
directly attributed to service.  However, the Board concludes 
an examination is not needed in this case because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he is not prejudiced as 
a result of the Board proceeding to the merits of the claims.  


ORDER

Entitlement to service connection for residuals of a claimed 
neck injury is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for residuals of a claimed 
concussion, to include headaches, is denied.


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


